             Case 2:20-cv-06246-CFK Document 49 Filed 08/19/21 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    NEIL ANAND                                           :              CIVIL ACTION
                          Plaintiff,                     :
                                                         :
            v.                                           :
    INDEPENDENCE BLUE CROSS                              :               No. 20-6246
                 Defendant.                              :

                                             Memorandum

    Kenney, J.                                                                 August 19, 2021

           Before the Court is Plaintiff Dr. Neil Anand’s pro se Second Amended Complaint (ECF

No. 48). Because Dr. Anand’s Second Amended Complaint does not comply with Rule 8 of the

Federal Rules of Civil Procedure, the Court will sua sponte dismiss the complaint with prejudice.

      I.      BACKGROUND 1

           This is the third iteration of Plaintiff Anand’s complaint in his case against Independence

Blue Cross (IBC). Plaintiff’s first complaint included 40 causes of action against IBC. After

the Defendant moved to dismiss and this Court gave Plaintiff leave to amend, Plaintiff filed a

First Amended Complaint, which included more than one thousand paragraphs and asserted 64

separate claims against IBC, ranging from contract, to tort, to constitutional claims, to violations

of criminal statutes, and various alleged statutory and regulatory violations that provide no

private cause of action. After a second Motion to Dismiss, this Court, considering Plaintiff’s

status as a pro se litigant, held an oral argument that gave Dr. Anand a full and lengthy

opportunity to discuss his claims and factual allegations. At the oral argument, the Court

explained the plausibility standard and emphasized that Plaintiff’s complaint was not in



1
  The Court detailed the factual allegations in Plaintiff’s First Amended Complaint in the Court’s
prior memorandum. See ECF No. 36. While the Plaintiff includes additional factual allegations
in the Second Amended Complaint, the Court concludes that the differences between the two are
immaterial for purposes of resolution of this dispute.
            Case 2:20-cv-06246-CFK Document 49 Filed 08/19/21 Page 2 of 2


compliance with Rule 8, which requires a “short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8.

          Thereafter, the Court issued a lengthy memorandum granting the motion to dismiss with

prejudice under Rule 12(b)(6) as to certain claims and without prejudice as a whole under Rule

12(b)(1) for lack of subject matter jurisdiction. The Court also dismissed the complaint without

prejudice for failure to comply with Rule 8, explaining that the length, unrelated information,

and repeated conclusory allegations disguised any true substance of his claims. See Tucker v.

Sec’y U.S. Dep’t of Health and Hum. Servs., 645 F. App’x 136, 137 (3d Cir. 2017) (quoting

Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)). The Court granted Dr. Anand leave to file

an amended complaint rectifying the issues discussed in the Court’s memorandum.

    II.      DISCUSSION

          Plaintiff Anand filed his Second Amended Complaint purportedly addressing the issues

the Court identified in its memorandum and at oral argument. However, Plaintiff’s Second

Amended Complaint now includes 1,624 paragraphs and 41 claims against IBC, including brand-

new claims of assault and battery and false imprisonment. This Second Amended Complaint

demonstrates that Plaintiff has not learned from the Court’s warnings against a “shotgun

pleading approach.” See ECF No. 46.

          A court may sua sponte dismiss a claim under Rule 8. See Tucker, 645 F. App’x at 137.

Because after oral argument and a memorandum placing plaintiff on notice of the Court’s

concerns the Plaintiff still has not articulated a “short and plain statement of the claim showing

that the pleader is entitled to relief,” the Court will sua sponte dismiss Dr. Anand’s Second

Amended Complaint with prejudice.

                                                         BY THE COURT:

                                                         /s/ Chad F. Kenney
                                                         ________________________
                                                         CHAD F. KENNEY, JUDGE
